Broyles, C. J.
1. Both the sovereignty of the United States and the sovereignty of the State of Georgia having jurisdiction over the illegal act of selling whisky, or possessing whisky, the same may constitute a criminal offense equally against both sovereignties, subjecting the guilty party to punishment under the laws of both, and the punishment in one sovereignty is no bar to his punishment in the other, even if the oSense under the Eederal law and the offense under the State law constitute the same transaction. Bryson v. State, 27 Ga. App. 230 (108 S. E. 63), and authorities cited. Under this ruling the court did not err in the instant case in striking the special plea of autrefois convict.
2. The motion for a new trial contained only the usual general grounds, and, as the verdict was authorized by some evidence and approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.